

117 S2781 : No Harbor for Terror Act
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2781IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Cotton (for himself and Mr. Sasse) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo repeal the exception to sanctions with respect to the energy, shipping, and shipbuilding sectors of Iran relating to reconstruction assistance for Afghanistan.1.Short titleThis Act may be cited as the No Harbor for Terror Act.2.Repeal of exception to sanctions with respect to energy, shipping, and shipbuilding sectors of Iran relating to Afghanistan reconstructionSubsection (f) of section 1244 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803) is repealed. 